The opinion of the Court was delivered by
Rogers, J.
We see no error- in the admission of the record-of the suit for the arrears of rent; for it is evidence that the relation of landlord and tenant was recognized by the lessor and by the assigneeFoster- by the institution of the suit,, and Weidner by the confession, of judgment.
If it had been proved, that the bank- had given the defendant’ .notice, before suit brought,, to pay them the rent, then the mortgage would have been material evidence:- but in the absence of' any proof of the kind, or evidence of objection on the part of the bank, Foster had a right to receive the money; and a pay-.men.t to him will protect the defendant. And this is all he has aright to require, inasmuch as it is- nofr disputed, that the rent is in arrear. A mortgage of a rent charge is but a- security for a debt; and,, without possession, or demand of payment, does not amount to an absolute transfer. In this particular; I perceive no-difference between a'mortgage of land., and of a rent charge issuing out of land: the latter partakes of the realty; and whatever may be the authority of Brown v. Bement, 8 John. 96, it mattei’S not,, as we conceive it does not affect the principle of this ease.
An assignee is only liable in respect- of his-possession, for he bears the burden only, while he enjoys the benefit. But under an absolute assignment the assignee is liable, before he has- taken actual possession ; for by the assignment, the title and possessory right pass, and the assignee becomes possessed in law. As to the actual possession, that must depend on the nature of the property ; as in the case of waste, unprofitable or vacant ground, or ground intended to be built upon.
, A covenant may be assigned and follow the land. It has been ruled, that covenant will lie against an assignee of part of the thing demised. As when two houses are demised, with a covenant on the part of the lessee, for himself and-assigns to repair; the lessee assigned one of them; and for not repairing, the lessor brought covenant against the'assignee ; which action was held well to lie. And this can work no injustice, as the assignee of part is not liable for rent, for the whole, and only while he is legal as.-signee. Woodfall’s Landlord & Tenant, 348, 349, 350, and the authorities there cited'.
Judgment affirmed.